PER CURIAM.
We affirm the money judgment entered against the guarantor of promissory notes to the liquidator of an insolvent bank. The guarantor claimed that he did not have adequate notice of trial date. We disagree.
First, it is clear that while the guarantor’s counsel withdrew, the attorney did so after notice of a calendar call and projection of a firm trial setting. See Scott v. Johnson, 386 So.2d 67, 69 (Fla. 3d DCA 1980); see also Fla.R.Civ.P. 1.080(b). Second, the guarantor’s written consent to the attorney’s withdrawal made specific reference to the trial date. Thus, appellant had sufficient notice of trial.
Second, the money judgment entered was supported by competent and substantial evidence including depositions, testimony, and a court order enjoining a claimed settlement agreement. See Duval Util. Co. v. Florida Pub. Serv. Comm’n, 380 So.2d 1028, 1031 (Fla.1980) (“substantial evidence” is that establishing a substantial basis of fact from which the fact at issue can be reasonably inferred.); Fleet Transp. Co. v. Mason, 188 So.2d 294, 296 (Fla.1966). Other points raised are without merit.
Accordingly, the final judgment under review is affirmed.